MEMORANDUM OPINION
                                       No. 04-10-00846-CR

                                       Jesus RODRIGUEZ,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 175th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007CR7558
                           The Honorable Lisa Jarrett, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: April 11, 2012

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is signed by both

Appellant and his attorney. See TEX. R. APP. P. 42.2(a). We, therefore, grant the motion and

dismiss this appeal. See id.

                                                       PER CURIAM

DO NOT PUBLISH